Citation Nr: 1515637	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of overpayment of education benefits debt in the amount of $5,491.04.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 2001 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decisional letter of the Department of Veterans Affairs (VA), Regional Processing Office (RO) in Buffalo, New York.  

The Veteran was scheduled for Travel Board hearing in November 2013, but indicated that he would be unable to attend.  He has not requested to be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The debt on appeal was originally listed as $7,284.60 for tuition and $2,251.50 for housing (total amount of $9,536.10).  These amounts were later reduced to $4,543.04 for tuition and $948.00 for housing (total amount $5,491.04).  The reduction was based on a statement by L. University, which had changed the Veteran's withdrawal date from February 3, 2012 to March 6, 2012.  Thus, the debt at issue is $5,491.04. 

 
FINDINGS OF FACT

1.  The Veteran was not entitled to educational assistance benefits after his withdrawal from classes in March 2012.

2.  The overpayment of educational benefits was not an error of VA, and the Veteran's debt was validly created.

3.  A waiver of overpayment would result in the Veteran's unjust enrichment. 

4.  Recovery of the validly created debt of $5,491.04 in educational assistance benefits would not be against equity and good conscience, and would not cause the Veteran an undue hardship.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment for educational benefits in the amount of $5,491.04 are not met. 38 U.S.C.A. §§ 5302, 5107 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5302, VA is required to notify a beneficiary who is the subject of overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment. See 38 U.S.C.A. § 5302(a) (West 2014).  The evidence reflects that the Veteran was aware of the right to apply for a waiver of overpayment because he filed for such in April 2012.  Thus, a defect, if any, as to notice, has not been prejudicial to the Veteran. 

Legal Criteria

Waiver of repayment of indebtedness is statutorily precluded if there is any indication of fraud, misrepresentation of a material fact, or bad faith on the part of the person having an interest in obtaining a waiver. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience. See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2014). 

Pursuant to 38 C.F.R. § 3.901(a), fraud has been defined as: "[A]n act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists, in agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits ..."

Misrepresentation of a material fact must be more than non-willful or mere inadvertence. 38 C.F.R. § 1.962(b).  

Bad faith has been defined as:  Generally describ[ing] unfair or deceptive dealing by one who seeks to gain thereby at another's expense. Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government." 38 C.F.R. § 1.965(b)(2).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2014); Ridings v. Brown, 6 Vet. App. 544, 546  (1994).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case. See Ridings, supra; Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt. See Jordan v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt. See 38 U.S.C.A. § 5107(b). See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

Analysis

The overpayment in question arises from the Veteran's enrollment and subsequent withdrawal from classes at L. University in 2012.  The Veteran has not disputed the amount of the debt in question, and the Board, upon review of the claims file, finds that the debt was a valid debt.  Education Assistance benefits are warranted when a qualified Veteran is attending school.  In the present case, the Veteran was provided with educational assistance benefits when he was not attending school.  The Veteran essentially argues that he is entitled to a full waiver of recovery of the overpayment at issue because he was medically unable to attend school.  The Board, as discussed in further detail below, disagrees.

The evidence reflects that the Veteran was enrolled at L. University for the Spring 2012 term, which ran from January 2012 to May 2012.  VA paid benefits for the Veteran's tuition and housing for this term.  In February 2012, the Veteran became unable to participate in school for medical reasons.  (See March 2012 correspondence from Dr. W. T. (staff neurologist) and March 2012 correspondence from D. S. (VAMC)).  VA was notified of the Veteran's withdrawal in March 2012.  

The evidence does not reflect that the Veteran committed fraud, misrepresentation, or bad faith in the initial incurrence of the debt.  If there is no indication of fraud, misrepresentation, or bad faith, as in this case, recovery of overpayment of benefits is prohibited if the Secretary determines that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  The recovery of an overpayment shall be waived if it is determined that recovery of the indebtedness would be against equity and good conscience. 38 C.F.R. § 1.963(a).  Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair. 38 C.F.R. § 1.965(a).  The Board finds, as discussed below, that recovery of the indebtedness would not be against equity and good conscience.

The regulations set forth six non-exclusive elements that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience. Id. Each of the six elements must be addressed. 

The first element is "fault of the debtor," defined as "[w]here actions of the debtor contribute to creation of the debt." 38 C.F.R. § 1.965(a)(1).  In this case, the debt at issue was created when the Veteran withdrew from classes after becoming ill.  The Board finds that he is not at fault for the debt, as his disability has not been found to be preventable by the Veteran or willfully caused by the Veteran.  

The second element concerns "balancing of faults." 38 C.F.R. § 1.965(a)(2). This requires weighing the fault of the debtor against the fault of VA.  The Board does not find that VA was at fault in the creation of the debt.  VA paid the tuition and housing under the reasonable assumption that the Veteran would be attending school for the amount of time for which he was registered.  VA notified the Veteran in February 14, 2012 correspondence that he was awarded education benefits based on enrollment at L. University from January 16, 2012 through May 11, 2012.  He withdrew from classes in March 2012, after VA had authorized the benefits.  In March 2012, VA notified the Veteran that he had been overpaid due to his withdrawal.  Thus, the Board finds no VA fault.

The third element is "undue hardship."  The standard is "[w]hether collection would deprive debtor or family of basic necessities." 38 C.F.R. § 1.965(a)(3).  The Board finds that there is not undue hardship to the Veteran if he repays the debt.  The claims file reflects that L. University refunded a payment of $4,529.00 to the Veteran for the term he did not complete (the January 2012 to May 2012 term).  Thus, the Veteran was given $4,529 with which to pay back a debt of $5,491.04, resulting in him having to actually only use $962.04 of his own money to repay the VA overpayment.  The evidence reflects that the Veteran is in receipt of more than $2,500 a month in VA disability benefits.  The evidence does not support a finding that it would be an undue hardship for the Veteran to repay the debt.  Considering that L. University refunded him $4,529, the Veteran only has to pay an additional $962.04.  (This would amount to approximately $80 a month for 12 months or $160 a month for 6 months, out of an income of more than $2,500 a month).  It is the Board's opinion that payment of the outstanding indebtedness in reasonable monthly installments would not prevent the Veteran from providing himself with the basic necessities of life.  The Board acknowledges that the Veteran, in his request for waiver (VA Form 5655) indicated that he had a total month income of $1,145.  The Board's calculation of the Veteran's income includes subsequent rating decisions which increased the Veteran's disability compensation effective from March 19, 2012.  Regardless, the Board finds that repayment of the debt, in reasonable monthly installments, would not cause an undue hardship.

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefits were intended. 38 C.F.R. § 1.965(a)(4).  The Board finds that recovery of the debt would not nullify the objective for which benefits are intended.  Educational benefits are intended to provide payment while the Veteran was enrolled in school, and he was not enrolled during the period for which overpayment was incurred.   The recovery of benefits for which he was not entitled, and for which he was partially refunded by L. University, would not defeat the purpose for which they were awarded.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor. 38 C.F.R. § 1.965(a)(5).  In this case, the Veteran failed to repay VA the $4,529 refund which L. University gave him.  The Veteran was aware that VA had paid his tuition and housing expenses.  For him to be reimbursed the majority of those expenses when he did not attend school, and then to keep that money rather than repay VA would result in his unjust enrichment.  The Board is sympathetic to the Veteran's medical situation and his inability to continue with his education in 2012.  Nevertheless, waiver of his debt would result in his monetary gain of several thousand dollars by virtue of the fact that VA paid the costs, and yet L. University gave the vast majority of the refunded tuition and housing money to the Veteran.  Such an outcome is not an intended outcome of the waiver of overpayment regulations.   

The final element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation in reliance upon receipt of these VA benefits, nor is there any evidence of record that he in fact relied upon the additional benefits. 

After review of all the evidence of record, carefully weighing all relevant factors and the contentions of the Veteran, the Board finds that recovery of the overpayment of $5,491.04 would not be against equity and good conscience.  The end result is not unduly favorable or adverse to either the Government or the Veteran and the evidence in this case is not so evenly balanced that there is doubt as to any material issue. 

 
ORDER

Entitlement to waiver of overpayment of education benefits debt in the amount of $5,491.04 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


